Title: To John Adams from Thomas Welsh, 15 February 1796
From: Welsh, Thomas
To: Adams, John



My Dear Sir,
Boston Feby 15th. 1796.

Your Favors of Jany 23 and the second Instant I have received.
I have requested, Mr Joseph Cooledge to take charge of this Letter who with his Friend Mr Saml: Parkman will be in Philadelphia who are probably both known to you being both Gentlemen of extensive Business here and with whom I have the Pleasure of an Acquaintance of long standing.
In your Letter of 23d Ulto you appeared uncertain whether it was 50lb of Grass Seed I intended for Dr Dexter and myself or 50lb for each; I meant only 50lb for both which if you be pleased to order at a proper time I shall thank you.
You will have heard before this reaches you that Dr Jarvis after having caused a Motion to be made to be made in the House of Representatives to take up the Virginia Resolves which he supported with all his Faculties, was seized at his own House after Dinner with an apoplectic Fit. I have not seen him but I am told that  he appeared for several Days after much deranged in his Mind but he has recovered so far as to begin to talk politics again and says that the Question which was determined by a large Majority against Mr Fisk would not have gone as it did had he been in the House however he will not be able to attend again this Session.
I am glad Dr: Eustis voted as he did but he has still a strange kink in his Head about the Contradiction between the two Articles in the Constitution. The one committing to Congress Power to regulate Trade and that to The President and Senate to make Treaties and altho he would not make the Motion I believe if it was made he would encourage an Article Alteration in the Constitution in this particular making it necessary to lay all Treaties before the House of Representatives of the United States for Ratification. I have endeavoured to convince him of his Error but I think without Effect.
You will see by our Papers that Mr Sumner is proposed as a Candidate for Governor he is a Man well respected in the Commonwealth how this will suit the various Expectants I know not.
I am Sir with great Respect your Humble St.
Thomas Welsh